REVISED DECEMBER 21, 2010
        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                         FILED
                                                                     December 1, 2010
                                   No. 09-11216
                                                                       Lyle W. Cayce
                                                                            Clerk
LARRY M. GENTILELLO, MD,

                                             Plaintiff–Appellant
v.

ROBERT V. REGE, MD; ALFRED G. GILMAN, MD, Ph D,

                                             Defendants–Appellees


             Appeal from the United States District Court for the
                 Northern District of Texas, Dallas Division



Before KING, GARWOOD, and DAVIS, Circuit Judges.
KING, Circuit Judge:
      Larry M. Gentilello, M.D., a tenured professor at the University of Texas
Southwestern Medical Center, brought suit under 42 U.S.C. § 1983 against his
supervisors, alleging that he was wrongfully demoted without due process of law
in violation of the Fourteenth Amendment. The district court granted the
Defendants’ motion for judgment on the pleadings and denied Gentilello leave
to file an amended or supplemental complaint. Because we agree with the
district court that Gentilello has failed to allege sufficient facts to state a claim
for the deprivation of a protected property interest without due process of law,
we affirm.
                                  No. 09-11216


                             I. BACKGROUND
      Appellant Gentilello was at all relevant times a tenured professor of
surgery at the University of Texas Southwestern Medical Center at Dallas (“UT
Southwestern”). Until March 2007, Gentilello also held the positions of Chair
of the Division of Burns, Trauma and Critical Care and the Distinguished C.
James Carrico, M.D. Chair in Trauma (the “Chair Positions”). Gentilello alleged
that Robert V. Rege, M.D., Chairman of the Department of Surgery at UT
Southwestern, and Alfred G. Gilman, M.D., Ph.D., Dean of the UT Southwestern
Medical School, wrongfully removed him from the Chair Positions. According
to Gentilello, the demotion occurred after Gentilello voiced his concerns to Rege
about what he considered to be substandard patient care at Parkland Hospital,
a hospital served by UT Southwestern. Gentilello alleged that Rege and Gilman
demoted him in retaliation for speaking out about the “improper and illegal”
practices at Parkland Hospital.
      Gentilello filed a complaint on September 13, 2007, against Rege and
Gilman (the “Defendants”), seeking damages under 42 U.S.C. § 1983 for two
claims of alleged civil rights violations in connection with his demotion.
Gentilello claimed that the Defendants retaliated against him for exercising his
right to free speech in violation of the First Amendment, and that the
Defendants deprived him of his constitutionally-protected property interest in
the Chair Positions without due process of law in violation of the Fourteenth
Amendment. In response to the Defendants’ pre-answer motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6), Gentilello filed an
Amended Complaint on October 22, 2007.           The district court granted the
Defendants’ motion to dismiss Gentilello’s First Amendment retaliation claim,

                                       2
                                  No. 09-11216

but denied it as to his due process claim, stating that Gentilello’s allegations
sufficed to establish that he had been denied due process in connection with his
demotion. Subsequently, on August 29, 2008, the Defendants filed an Answer
in which they asserted, inter alia, a qualified immunity defense. On March 20,
2009, after the deadline for amendment of the pleadings in the district court’s
scheduling order, but before the deadline for dispositive motions, the Defendants
moved for judgment on the pleadings pursuant to Rule 12(c). The Defendants
contended that Gentilello had failed to allege sufficient facts to establish that he
had a constitutionally-protected property interest in the Chair Positions, and,
therefore, he had failed to allege that the Defendants violated a clearly
established right as required to overcome their qualified immunity defense.
      Before the district court ruled on this motion, Gentilello moved for leave
to supplement the pleadings.        In his proposed Supplemental Complaint,
Gentilello asserted a separate claim for damages under § 1983 against
Defendants Rege and Gilman for wrongfully removing Gentilello from trauma
call rotation at Parkland Hospital on July 29, 2008. Gentilello alleged that his
removal was retaliatory, “arbitrary and capricious,” and resulted in further
deprivation of his property rights without due process of law in violation of the
Fourteenth Amendment.
      On November 13, 2009, the district court entered an order granting the
Defendants’ motion for judgment on the pleadings and dismissing Gentilello’s
claims with prejudice. The district court held that “Plaintiff has not plead[ed]
the existence of an employment contract, nor has Plaintiff even plead[ed] facts
that the employment at-will relationship was altered in any manner.”
Therefore, Gentilello had not sufficiently pleaded the existence of a
constitutionally-protected property interest to state a due process violation and

                                         3
                                     No. 09-11216

the Defendants were entitled to qualified immunity. The district court also
denied Gentilello leave to amend his complaint to cure the deficiencies in his
pleadings, stating that it was “unwilling to allow an amendment more than a
year after Plaintiff initially amended his complaint.” The district court also
denied Gentilello’s motion for leave to file a supplemental pleading to assert a
claim in connection with his removal from trauma call rotation at Parkland
Hospital, finding the motion untimely. Gentilello appeals.
                                 II. DISCUSSION
      We review a district court’s ruling on a Rule 12(c) motion for judgment on
the pleadings de novo. Great Plains Trust Co. v. Morgan Stanley Dean Witter &
Co., 313 F.3d 305, 312 (5th Cir. 2002) (citing Hughes v. Tobacco Inst., Inc., 278
F.3d 417, 420 (5th Cir. 2001)). We evaluate a motion under Rule 12(c) for
judgment on the pleadings using the same standard as a motion to dismiss
under Rule 12(b)(6) for failure to state a claim. Doe v. MySpace, Inc., 528 F.3d
413, 418 (5th Cir. 2008). “ ‘[T]he central issue is whether, in the light most
favorable to the plaintiff, the complaint states a valid claim for relief.’ ” Id.
(quoting Hughes, 278 F.3d at 420). To avoid dismissal, a plaintiff must plead
sufficient facts to “ ‘state a claim to relief that is plausible on its face.’ ” Ashcroft
v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. “We do not accept as true
conclusory allegations, unwarranted factual inferences, or legal conclusions.”
Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005); see also Iqbal, 129 S.




                                           4
                                    No. 09-11216

Ct. at 1950 (“While legal conclusions can provide the framework of a complaint,
they must be supported by factual allegations.”).
      A public official performing a discretionary function is entitled to qualified
immunity in a civil action for damages, provided his conduct does not “violate
clearly established federal statutory or constitutional rights of which a
reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). In determining whether a defendant is entitled to qualified immunity,
we decide whether facts alleged or shown by the plaintiff make out a violation
of a constitutional right, and whether that right was “clearly established” at the
time of the defendant’s alleged misconduct. Pasco ex rel. Pasco v. Knoblauch,
566 F.3d 572, 579 (5th Cir. 2009). The district court held that the defendants
were entitled to qualified immunity because Gentilello had not alleged sufficient
facts to state a constitutional violation. We agree. See Johnson v. Johnson, 385
F.3d 503, 525 (5th Cir. 2004) (“Of course, the defendant’s conduct cannot
constitute a violation of clearly established law if, on the plaintiff’s version of the
facts, there is no violation at all.”).
      To state a Fourteenth Amendment due process claim under § 1983, “a
plaintiff must first identify a protected life, liberty or property interest and then
prove that governmental action resulted in a deprivation of that interest.”
Baldwin v. Daniels, 250 F.3d 943, 946 (5th Cir. 2001). To enjoy a property
interest in employment, an employee must “have a legitimate claim of
entitlement” created and defined “by existing rules or understandings that stem
from an independent source such as state law . . . .” Bd. of Regents v. Roth, 408
U.S. 564, 577 (1972). In Texas, there exists a presumption that employment is
at-will, unless that relationship has been expressly altered by contract or by


                                          5
                                   No. 09-11216

express rules or policies limiting the conditions under which an employee may
be terminated. Muncy v. City of Dallas, 335 F.3d 394, 398 (5th Cir. 2003)
(citations omitted). “[A]bsent a specific agreement to the contrary, employment
may be terminated by the employer or the employee at will, for good cause, bad
cause, or no cause at all.” Montgomery Cnty. Hosp. Dist. v. Brown, 965 S.W.2d
501, 502 (Tex. 1998).
      Here, it is not disputed that Gentilello, as a tenured professor, had a
protected property interest in his continued employment at UT Southwestern.
See Roth, 408 U.S. at 576–77. However, the due process clause does not protect
Gentilello’s specific job duties or responsibilities absent a statute, rule, or
express agreement reflecting an understanding that he had a unique property
interest in those duties or responsibilities. See DePree v. Saunders, 588 F.3d
282, 289–90 (5th Cir. 2009); Kelleher v. Flawn, 761 F.2d 1079, 1087 (5th Cir.
1985) (rejecting a public employee’s claim of entitlement to specific duties, where
neither state law nor the employee’s contract supplied a basis for a claim of
entitlement to those duties). Therefore, to establish a due process claim in
connection with his demotion, Gentilello was required to point to some state or
local law, contract, or understanding that created a property interest in the
Chair Positions. “Absent a property interest, there is nothing subject to due
process protections and our inquiry ends.” Cabrol v. Town of Youngsville, 106
F.3d 101, 105 (5th Cir. 1997).
      Nowhere in Gentilello’s Complaint, filed September 13, 2007, his Amended
Complaint, filed October 22, 2007, or his proposed Supplemental Complaint,
filed April 21, 2009, did Gentilello plead the factual basis for his alleged property
interest in the Chair Positions. In his Amended Complaint, Gentilello alleged


                                         6
                                  No. 09-11216

the bare legal conclusion that the Defendants “wrongfully removed Plaintiff from
his [Chair Positions], positions in which Plaintiff had a constitutionally protected
property interest in occupying for a previously-determined period of time.” He
further alleged that “Defendants’ conduct caused Plaintiff to be deprived of his
vested, constitutionally protected property right in his [Chair Positions],” and as
a result, that he “was not merely deprived of duties and responsibilities, but
rather, was deprived of the economic interests in and benefits associated with
such positions.” Gentilello did not substantiate these allegations by pointing to
any ordinance, official policy, state or local law, contract, or other enforceable
agreement to support his claim of entitlement to the Chair Positions. Therefore,
his pleadings fail to state a due process claim.        See Blackburn v. City of
Marshall, 42 F.3d 925, 940 (5th Cir. 1995) (“Because [plaintiff] does not allege
that his property interest . . . stems from a state statute or regulatory scheme,
a contract, or any other independent source, we find that [plaintiff] has failed to
allege a property interest protected by the Due Process Clause of the Fourteenth
Amendment.”).
      Nor did Gentilello alert the district court to the factual basis for his claim
of entitlement to the Chair Positions in his extensive briefing in opposition to
Defendants’ motion for judgment on the pleadings. At best, Gentilello asserted
that he had a property interest in the Chair Positions “based upon letters from
Defendants,” the contents of which he has not disclosed to the district court or
even (when we made inquiry at oral argument) to this court. Apparently as a
result of these letters, Gentilello asserted that he had a contract with UT
Southwestern “which was subject to certain rules and regulations”—which
Gentilello has not identified—“that required ‘good cause’ before his chaired
positions could be terminated.” Contrary to Gentilello’s contentions, these

                                         7
                                   No. 09-11216

“[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice” to state a due process claim. Iqbal, 129
S. Ct. at 1949 (citing Twombly, 550 U.S. at 555).
      Gentilello also contends that the district court erred in denying leave to
amend his pleadings as an alternative to dismissal.             In response to the
Defendants’ motion for judgment on the pleadings, Gentilello averred that, if the
district court found his pleadings deficient, he could submit “additional evidence
to show a constitutionally-protected right to his position because he may only be
terminated from this position for cause.” Accordingly, Gentilello asserted that
good cause exists to allow him to amend his complaint. We review the district
court’s denial of leave to amend for abuse of discretion. Torch Liquidating Trust
ex rel. Bridge Assocs. L.L.C. v. Stockstill, 561 F.3d 377, 390 (5th Cir. 2009).
Where, as here, the movant seeks leave to amend after the pleadings deadline
in the district court’s scheduling order, the movant must demonstrate good
cause. S & W Enters., L.L.C. v. SouthTrust Bank of Ala., 315 F.3d 533, 535–36
(5th Cir. 2003).
      The district court was “unwilling to allow an amendment more than a year
after Plaintiff initially amended his complaint,” citing Jacquez v. Procunier, 801
F.2d 789, 792 (5th Cir. 1986) (“[I]f the protections afforded public officials are not
to ring hollow, plaintiffs cannot be allowed to continue to amend or supplement
their pleadings until they stumble upon a formula that carries them over the
threshold.”). Gentilello argues that, because the district court initially found his
pleadings sufficient to state a claim, he had no reason to amend to assert
additional facts regarding his property interest in the Chair Positions until the
Defendants moved for judgment on the pleadings. Nonetheless, we find that the


                                          8
                                   No. 09-11216

district court did not abuse its discretion in denying Gentilello leave to amend.
Throughout his briefing in opposition to the Rule 12(c) motion, Gentilello
contended that his pleadings sufficed to state a due process claim, adamantly
asserted that he was not required to plead additional facts to support his claim
of entitlement to the Chair Positions, and failed to apprise the district court of
the facts that he would plead in an amended complaint, if necessary, to cure any
deficiencies in his pleadings. Moreover, Gentilello failed to tender a proposed
Amended Complaint setting forth these facts. Gentilello’s counsel professed at
oral argument before this court that evidence purportedly establishing a
property interest in the Chair Positions was in Gentilello’s possession. Gentilello
had ample opportunity to present this evidence to the district court prior to
dismissal, but he refused to do so. In similar circumstances, we have had little
difficulty affirming a district court’s denial of leave to amend. See, e.g., Goldstein
v. MCI WorldCom, 340 F.3d 238, 254–55 (5th Cir. 2003); McKinney v. Irving
Indep. School Dist., 309 F.3d 308, 315 (5th Cir. 2002). “At some point a court
must decide that a plaintiff has had a fair opportunity to make his case; if, after
that time, a cause of action has not been established, the court should finally
dismiss the suit.” Jacquez, 801 F.2d at 792. Accordingly, we decline to remand
to allow Gentilello further opportunity to state his claim.
      Finally, we find that the district court did not err in denying Gentilello’s
request for leave to supplement his pleadings. The decision to grant or deny
leave to supplement is within the sound discretion of the district court. Burns
v. Exxon Corp., 158 F.3d 336, 343 (5th Cir. 1998) (“the court may permit a
supplemental pleading”) (emphasis in original). Gentilello did not move for leave
to file his proposed Supplemental Complaint until April 21, 2009, almost nine


                                          9
                                  No. 09-11216

months after he was removed from the trauma call list at Parkland Hospital, the
action giving rise to his new claim, and nearly four months after the pleadings
deadline in the district court’s scheduling order. He has provided no justification
for the delay. The district court reasonably concluded that Gentilello’s motion
was untimely. See Lewis v. Knutson, 699 F.2d 230, 239–40 (5th Cir. 1983)
(district court did not abuse its discretion in denying leave to supplement where,
inter alia, plaintiff moved to supplement five months after the occurrence giving
rise to the proposed supplemental claim).
                              III. CONCLUSION
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        10